 

Exhibit 10(u)-3

SECRETARIAL CERTIFICATION

OF THE

COMPENSATION/NOMINATING/CORPORATE GOVERNANCE

COMMITTEE

TCF FINANCIAL CORPORATION

October 20, 2008

*********************************************************************

Following discussion, and upon motion duly made, seconded and carried, the
following was adopted:

 

RE:  AMENDMENT TO SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN FOR TCF CASH BALANCE
PENSION PLAN (AS AMENDED AND RESTATED THROUGH JANUARY 24, 2005)

 

WHEREAS, the Supplemental Employee Retirement Plan for TCF Cash Balance Pension
Plan (As Amended and Restated through January 24, 2005) (“CBPP SERP I”) applies
to benefits based on Covered Compensation earned in calendar year 2004 and
before; and

 

WHEREAS, the Committee wishes to amend CBPP SERP I to subject certain benefits
payable thereunder to the provisions of the TCF Financial Corporation Cash
Balance Pension Plan SERP (Adopted effective as of January 1, 2005) (“CBPP SERP
II”), which applies to benefits based on Covered Compensation earned in calendar
year 2005 and thereafter:

 

NOW, THEREFORE, IT IS HEREBY

 

RESOLVED, that effective as of December 31, 2008, CBPP SERP I is hereby amended
to read identically to the plan document for CBPP SERP II, as amended and in
effect on December 31, 2008, with respect to benefits payable to participants
who are employed by TCF Financial, or any of its direct or indirect
subsidiaries, on December 31, 2008.  From and after December 31, 2008, benefits
payable to such participants based on Covered Compensation earned in calendar
year 2004 and before shall be governed by the plan document for CBPP SERP II, as
the same may be amended from time to time.  This amendment shall not apply to
participants who are not employed by TCF Financial, or any of its direct or
indirect subsidiaries, on December 31, 2008, and benefits payable to such
participants based on Covered Compensation earned in calendar year 2004 and
before shall continue to be governed by the plan document for CBPP SERP I, as in
effect prior to this amendment.

 

This amendment is effective as of December 31, 2008.

 

I, Gregory J. Pulles, Secretary of TCF Financial Corporation do hereby certify
that the foregoing is a true and correct copy of excerpt of the unanimous
written consent of the Independent Sub Committee of the Compensation Committee
of the Board of Directors of TCF Financial Corporation adopted on October 20,
2008 and that the unanimous written consent has not been modified or rescinded
as of the date hereof.

 

Dated:  October 20, 2008

 

 

 

(Corporate Seal)

 

/s/ Gregory J. Pulles

 

Gregory J. Pulles, Secretary

 

 

 